      Case 16-09593-JMC-13                     Doc 75        Filed 12/11/18            EOD 12/12/18 07:57:05    Pg 1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF Southern Indiana

                                                        Minute Entry/Order
Hearing Information:
                         Debtor:   TINA A. JOHNSON
                  Case Number:     16-09593-JMC-13                       Chapter: 13

          Date / Time / Room:      TUESDAY, DECEMBER 11, 2018 01:00 PM IP 325

         Bankruptcy Judge:         JAMES M. CARR
               Courtroom Clerk:
                Reporter / ECR:    N/A                                                                                    0.00


Matter:
              Hearing on Trustee's Motion to Dismiss and Debtor's Objection thereto [65], [66]
              R / M #:   0/ 0
              VACATED: Motion withdrawn 11/2/18


Appearances:

        NONE


Proceedings:                                                                                                       1.00

        VACATED: Motion withdrawn 11/2/18



IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                    12/12/2018    7:53:21AM
